Citation Nr: 0321567	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased original evaluation for 
post-traumatic stress disorder (PTSD) currently rated as 
30 percent disabling.

2.	Entitlement to an increased original evaluation for 
chronic lumbar strain with degenerative disc disease, 
currently rated as 10 percent disabling.

3.	Entitlement to an increased original evaluation for 
chronic cervical strain with right shoulder involvement 
secondary to trauma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February and April 1996 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 2002 and May 2003, the Board informed the veteran 
that it was undertaking additional development for the issues 
of an increased rating for PTSD, and increased rating for a 
low back disability, and an increased rating for a cervical 
spine disability.  Specifically, records from the VA Medical 
Center in Atlanta, Georgia were obtained, and the veteran was 
provided VA examinations in May 2003 and June 2003.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorizes 
the Board to undertake development and decide a claim based 
on that evidence, absent a waiver of RO consideration by the 
veteran. (38 C.F.R. § 19.2(a)(2)).  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. 
Cir. 2003).  There has been no waiver in this case, 
therefore, the case must be remanded to the RO for 
adjudication based on the newly developed evidence.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claims 
were initially denied by the RO in February and April 1996.  
Subsequently, the RO issued a Statement of the Case (SOC) 
dated in July 1998, and a Supplemental Statement of the Case 
(SSOCs) dated in July 2000.  The SOC and SSOC discussed the 
RO's conclusions, indicated what evidence had been obtained, 
and provided reasons and bases for the decision.  The Board 
notes that the VCAA requires that the appellant be informed 
what evidence would be necessary to grant the claim and what 
actions the RO will take and what actions the appellant must 
take.  VA has not provided this notice to the veteran.  The 
VCAA also requires that the veteran be informed of the 
provisions of the VCAA.  VA has not provided this notice to 
the veteran either.  Therefore, the case must be remanded to 
provide the veteran the appropriate notice.

The veteran contends that she should be granted increased 
ratings for PTSD, for a chronic lumbar strain with 
degenerative disc disease, and for a chronic cervical strain.  
As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent 
Supplemental Statement of the Case (SSOC).  Also, the RO has 
not reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue an SSOC if the benefit sought on appeal 
remains denied.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA, 
and so that the RO can readjudicate the veteran's claims 
based on the newly acquired evidence.  Accordingly, the Board 
finds that the case must be remanded to the RO for the 
following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence is 
needed to support her claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.	Thereafter, the RO should readjudicate 
this claim, including reviewing the 
records from the VAMC in Atlanta, and 
the reports of the VA examinations in 
May 2003 and June 2003.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




